SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

242
CA 12-01201
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF DAVID THOMAS AND GLENN WALLACE,
PETITIONERS-APPELLANTS,

                      V                                             ORDER

ZONING BOARD OF APPEALS OF TOWN OF GRAND ISLAND
AND DONALD R. TURNER, RESPONDENTS-RESPONDENTS.


RICHARD J. LIPPES & ASSOCIATES, BUFFALO (RICHARD J. LIPPES OF
COUNSEL), FOR PETITIONERS-APPELLANTS.

HODGSON RUSS LLP, BUFFALO (CHARLES W. MALCOMB OF COUNSEL), FOR
RESPONDENT-RESPONDENT ZONING BOARD OF APPEALS OF TOWN OF GRAND ISLAND.

DAMON MOREY LLP, CLARENCE (COREY A. AUERBACH OF COUNSEL), FOR
RESPONDENT-RESPONDENT DONALD R. TURNER.


     Appeal from a judgment of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered March 23, 2012 in a proceeding pursuant to
CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court